Title: To Benjamin Franklin from William Strahan, 6 September 1775
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London Sepr. 6. 1775.
I have your Favour of July 7th. acknowleging the Receit of mine of April 8th. and May 5th. and am very sorry you seem to think Matters are now gone so far as to be past all Accommodation. But as you tell me that Words and Arguments are now of no Use, I shall not trouble you with many; only permit me to express my Surprise and Concern at your saying, all tends to a Separation. Perhaps the wisest Heads and honestest Hearts on your Side the Water do not see all the Consequences of such an Event; for it cannot be denied, that you have attained to your present Strength, Riches and Consideration by your Connection with us and the Protection you have received from the formidable naval Power of this Country. Nobody can say what will be your situation when that Protection is not only withdrawn, but that very Force exerted against you. We may not indeed recover you for Customers, and in that Case I hope we shall, as we do now, find other Markets for the Commodities we can spare, but it should not be forgotten on your Part that at the Commencement of our Commercial Intercourse, and for many Years after, the Merchants of this Country supplied you with a Variety of Goods which were then absolutely necessary to your Subsistence and Comfort, (and what perhaps you cannot yet well do wholly without) at no inconsiderable Risque, and with a Liberality of Credit, which probably no other European Nation would or could afford to give you. It has indeed turned out to be a very beneficial Commerce to Britain as well as to you. But does she not deserve it? Surely she does. As for the Colonies paying their Debts, nobody here seems to give themselves any Concern on that Head. Whatever be the Convulsions of States, private Men will always discharge their just Debts, if they are honest and able. Of your Integrity we have had long Experience, and of your Ability there can be little Doubt when you can make such a Sacrifice of present Interests and such expensive Preparations for Resistance, when you think the sacred Voice of Liberty calls for it. Certain it is, that the Parliament were ignorant of your present Opulence when, at the Conclusion of the late War, they refunded you a large Sum, which they conceived you had expended beyond your Ability: But this, while it discovered how little they knew of your real Wealth, shewed at the same time how little disposed they were to fleece or oppress you. Nor should this be altogether forgotten.
I own the Unanimity and Firmness you discover in the Prosecution of this Quarrel exceeds my Expectation. But this is not much to be wondered at, when one considers, how easy it is for a few violent Men with you (countenanced and encouraged as they were by the Clamors of the Opposition here) to spirit up the great [mass?] of the People under the specious Pretence that they have no [other altern]ative but to die Freemen or to live Slaves. This howe[ver, as you] well know, is by no means the Case. You know [that?] your [deman]ds have been constantly increasing ever since the Repeal of the Stamp Act; in particular, you will remember the Distinction you then made between external and internal Taxes, the former of which you admitted we had a Right to impose, and which was precisely the Case of the Tea Duty, now so odious with you. So that at length you have brought the Matter to this simple Question; “Shall the British Colonies remain any longer a Part of the British Empire?” This is the single Point you have now drawn the Sword to decide: For not to talk of Taxation and Representation of which I see no End, I believe there is no Precedent of the Inhabitants of any Province, however distant, belonging to a State, having, as you have, the same Privileges with those born in the Mother Country, and enjoying the Protection of its Laws and its Power, not being subject to the Legislature of that State. In what manner our Legislature could best exercise their Power in taxing you; in consistence with the Principles of the Constitution, which more amply than in any other State upon Earth provides for and guards the Liberty of the Subject, it might perhaps be still no difficult Matter to discover, were you seriously disposed to acknowledge that the Parliament of England has any Right at all to make Laws to bind you; a Right, which tho you have hitherto submitted to the Exercise of, in a Variety of the most essential and important Acts of Legislation, you now wholly renounce and disclaim.
You see how soon I have forgot that Words and Arguments are out of the Question; but I have insensibly drawn out this Letter to a Length which I did not intend when I begun it; as I purposed to imitate yours, at least, in point of Brevity. You will for this once forgive me. Perhaps these may be my last Words to you upon this Subject; and should they turn out to be my last in every Sense, I can truly say they come from an unprejudiced Mind, always open to better Information, and from a Heart sincerely disposed to promote the Happiness of my Fellow Creatures.
I am glad you are this Year blest as we [are] with [a boun]tiful Harvest. Corn has been of late a very benefi[cial ar]ticle [of com]merce to you (for the Benefits of Commerce are al[ways univers?]al.) [As?] you have generally much more than is necessary for [your ho]me Consumption; but as it is a Commodity that will not keep [with?] you, and one from the Produce of which your Farmers are enabled to purchase all the other Necessaries of Life, will not the present Obstruction to their Exportation of it be severely felt by that useful Part of the Community? The Evils of War are extensive and innumerable. May the present, and all Wars (if Wars there must be) terminate so as to leave the greatest possible Numbers of human Beings free and happy. In this Particular I am sure we are of one Mind.

There is nothing new here nor can there be, till the Parliament reassembles which will be the 26th. of next Month. I shall then, as I have done always, have my Ears open to all that is said pro and con. I hope still (for I never cease to hope even in the greatest Extremities) that something may be luckily hit on to stop the Progress of this unnatural and destructive Quarrel; which I must own the Declaration of the Congress you inclosed to me, seems more calculated to perpetuate than any of your Publications I have yet seen. They say, among other Things, That Foreign Assistance, if necessary, is undoubtedly attainable. Alas! do you consider the Danger of calling in Foreign Assistance? Where is the Foreign State you can with Safety and Propriety apply to? How many Nations have been ruined and enslaved by calling in Foreign Assistance! But I suppose this is only thrown out in terrorem and was never meant to be seriously put in Practise.
I am very happy to hear from yourself, that you are well and hearty. That you are busier than ever I can easily believe. I flatter myself you will live till the Peace and Liberty and Happiness of your native Country are established upon the surest and most lasting Foundations; and that you will not have the unspeakable Mortification to leave it in the State of Anarchy in which it is now involved. More has it already suffer’d, and much more it is likely to suffer in a few Years from this Contest, than the Amount of all the Taxes the British Parliament (always considering themselves as the Representative of every British Subject) would probably have imposed on them for a Century to come. My Family are all well and desire to be [kindly?] re[membered?] to you. I am Dear Sir Your affectionate humble Servant 
Will: Strahan

Since writing the above, I have read the last Petition of the Congress to the King, to which your name is annexed. It appears to me to be couched in very loose Terms, neither making any Concessions, or pointing out any feasible Plan of Reconciliation. It plainly appears, indeed, to be written after you was convinced that Words and Arguments were of no Use. I dare say, none of the Persons who sign it, expected it could have any Effect here, tho’ it may have a good deal with the ignorant Part of your Provincials. By the way, may it not be justly apprehended, that the People of Property in America, after having put Arms into the Hands of the inferior Class, and taught them the Use of them, will one Day find it no easy Matter to perswade them to lay them down again? In my Opinion, you have much more Reason to dread being enslaved by some of your own Citizens, than by the British Senate. You will smile at my Folly, perhaps, but I am fully perswaded that this Contest will not only give a deadly Check to your growing Power and Prosperity, but greatly endanger those very Liberties you have now taken up Arms to defend.

